Case 1:21-cv-00305-PLF Document 7-1 Filed 03/11/21 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)

UNITED STATES OF AMERICA, )

)

Plaintiff, )

)

Vv. )

)

ALL PETROLEUM-PRODUCT CARGO )

ABOARD THE ACHILLEAS WITH )
INTERNATIONAL MARITIME ) Civil Case No. 21-cv-305 (PLF)

ORGANIZATION NUMBER 9398072, )

)

Defendant Jn Rem, and )

)

FUJAIRAH INTERNATIONAL OIL & GAS )

CORPORATION, )

)

Claimant )

)

VERIFICATION

I, Hani Ali, on behalf of Fujairah International Oil & Gas Corporation ("FIOGC"), verify under
penalty of perjury under the laws of the United States of America that I have authority to act on
behalf of FIOGC, and that the foregoing Verified Claim in this matter is true and correct.

Executed this 10th day of March, 2021 in Dubai, UAE.

  

#82661039_v1
